Name: Commission Directive 2000/23/EC of 27 April 2000 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: environmental policy;  agricultural activity;  agricultural policy;  natural and applied sciences
 Date Published: 2000-04-28

 Avis juridique important|32000L0023Commission Directive 2000/23/EC of 27 April 2000 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community Official Journal L 103 , 28/04/2000 P. 0072 - 0072Commission Directive 2000/23/ECof 27 April 2000amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 1999/53/EC(2) and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to Commission Directive 92/76/EEC of 6 October 1992 recognising protected zones exposed to particular plant health risks in the Community(3), as last amended by Commission Directive 1999/84/EC(4) and in particular Article 2 thereof,Whereas:(1) Under Directive 92/76/EEC, as amended, Austria, Ireland and the regions of Apulia, Emilia-Romagna, Lombardia and Veneto in Italy were provisionally recognised as "protected zone" in respect of Erwinia amylovora for a period expiring on 31 March 2000.(2) From information supplied by Austria, Ireland and Italy and from the information gathered by the Food and Veterinary Office during missions carried out in 1999 it appears that the provisional recognition of the protected zones for Austria, Ireland and Italy in respect of Erwinia amylovora should be extended exceptionally for a further limited period to enable the responsible official bodies of these countries to complete the information on the distribution of Erwinia amylovora and to complete their efforts for the eradication of this harmful organism in the relevant areas in the above countries.(3) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1The date of "31 March 2000" referred to in the first subparagraph of Article 1 of Directive 92/76/EEC is hereby replaced by "31 March 2001".Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 31 March 2000.Article 4This Directive is addressed to the Member States.Done at Brussels, 27 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.(3) OJ L 305, 21.10.1992, p. 12.(4) OJ L 273, 23.10.1999, p. 11.